Citation Nr: 0304472	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  01-08 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for status post gunshot 
wound with incomplete paralysis of cranial nerve XI and 
paresthesia, right mandibular division of cranial nerve V, 
currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION




REMAND

The veteran had active service from January 1976 to December 
1978.

The veteran filed a claim for increase in his gunshot wound 
residuals in December 2000.  In December 2002, the Board of 
Veterans' Appeals (Board) found that the RO had denied an 
increase in the rating for status post gunshot wound with 
incomplete paralysis of cranial nerve XI and parasthesia, 
right mandibular division of cranial nerve V, currently rated 
20 percent disabling and that the veteran had filed a timely 
notice of disagreement (NOD).  The Board remanded the case 
for the RO to issue a statement of the case (SOC) on the 
issue of entitlement to an increased rating for that 
disability.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The RO returned the case to the Board in January 2003 without 
issuing an SOC, stating it had not adjudicated the claim, and 
thus there could not be an NOD.  For the reasons explained 
below, the NOD was valid, and the RO was obligated to issue 
an SOC.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26, 
20.201 (2002).  The Board is obligated to ensure the 
veteran's right to performance of the action ordered in the 
December 2002 remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

In December 2000 the veteran claimed entitlement to increased 
rating for pain and trouble with motion of his neck and 
shoulder.  He is service connected and rated 20 percent for 
gunshot wound of the right face and left neck with 
involvement of muscle groups XXII and XXIII, and for 
incomplete paralysis of cranial nerve XI (spinal accessory 
nerve, external branch, see 38 C.F.R. § 4.124(a) Diagnostic 
Code 8211 (2002)) and paresthesia of the right mandibular 
division of cranial nerve V (trigeminal nerve, see 38 C.F.R. 
§ 4.124a, Diagnostic Code 8205 (2002)).  The external branch 
of the spinal accessory nerve innervates the 
sternocleidomastoid and the trapezius muscles, i.e., muscles 
of the neck and shoulder.  See Stedman's Medical Dictionary 
1186 (26th ed. 1995) (accessory nerve).

The RO construed the claim as pertaining to the other service 
connected gunshot wound, presumably because that one has the 
word "neck" in the name of the disability.  The RO 
adjudicated the rating the disability involving muscle groups 
XXII and XXIII, but informed the veteran that it found 
incomplete paralysis, right mandibular division of cranial 
nerve 20 percent disabling (an incomplete statement of the 
disability).  The letter notified the veteran of an 
adjudicative determination, regardless of what the rating 
sheet said.  This notice of a rating decision triggered his 
right to appeal the determination of which VA notified him.  
38 U.S.C.A. § 7104(a) West 2002).  The veteran filed a timely 
notice of disagreement (NOD) in May 2001.  38 C.F.R. 
§ 20.302(a) (2002).  Alternatively, even if the letter was 
not notice of an adjudication, an NOD comprehends failure to 
adjudicate a claim.  Isenbart v. Brown, 7 Vet. App. 537 
(1995).

Upon receipt of an NOD, the RO must reexamine the claim and 
determine if additional review or development is warranted.  
38 C.F.R. § 19.26 (2002).  The regulation must be interpreted 
to harmonize with the case law, if possible.  This regulation 
harmonizes well with the case law when the development 
necessary under the regulation is the adjudication of a valid 
claim the agency of original jurisdiction had failed to 
adjudicate.

Thus, the RO must review the evidence relating to the 
overlooked element of the veteran's December 2000 claim, with 
all process guaranteed by the Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)) (2002).  If additional review or development is 
needed, the RO must do it.  38 C.F.R. § 19.26.  Then, if the 
determination is adverse to the veteran, provide him a 
statement of the case on this issue, and allow him an 
appropriate period to perfect an appeal.

Accordingly, the case is REMANDED for the following action:

1.  Respond to the veteran's December 
2000 claim for increased rating for 
status post gunshot wound with incomplete 
paralysis of cranial nerve XI and 
parasthesia, right mandibular division of 
cranial nerve V, affording all rights and 
process assured by the VCAA and 38 C.F.R. 
§ 19.26, as noted above.

2.  If the matter does not result in a 
complete grant of benefits, provide the 
veteran and his representative a SOC with 
the required information about time and 
manner of perfecting an appeal.  
38 C.F.R. § 19.26 (2002).  Thereafter, 
the issue is to be returned to the Board 
if, and only if, the veteran perfects his 
appeal by filing a timely and adequate 
substantive appeal. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appeal able to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

